DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 9, and 16 have been amended. Claims 2, 8, 10, 13, 17, and 19 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-7, 9, 11-12, 14-16, 18, and 20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-7, 9, 11-12, 14-16, 18, and 20 filed 07/06/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for controlling power consumption in video encoding that determines an amount of the frame that is static relative to the prior frame before performing motion estimation using information obtained from a gaming application and adjusting the power consumption based on the obtained information.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:

adjusting power consumption of the video encoder based on the obtained external information indicating the amount of the image frame to be encoded that is static; and 
wherein adjusting the power consumption of the video encoder comprises adjusting a clock frequency of the video encoder based on the external information indicating the amount of the image frame to be encoded that is static.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Jia (US 9225979 B1) teaches identifying a current block from a plurality of blocks in a current frame, wherein the current frame is one of the plurality of frames, determining whether the current block is a static block but is silent on the external information indicating the amount of the image frame to be encoded that is static comprises obtaining the external information from one or more of a gaming application that generates the external information, and a video decoder that generates the external information.

Tanner (US 20140086310 A1) teaches a method of implementing a power savings algorithm is described upon detection of the static frame or sub-frame by the encoder architecture but is silent on pre-encoder logic and determinations without motion estimation.

Hiranaka (US 20070085712 A1)  teaches  a decoding device capable of reducing a power consumption in a decoding processing and a program for the same but is silent on reducing power in response to determining the amount of static block in a frame



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486